WOODLEY, Judge.
The indictment was drawn so as to include both the offense of forgery and of passing a forged instrument, and appellant pleaded guilty and was adjudged guilty of both, and assessed a term of seven years in the penitentiary.
There are no bills of exception and no statement of facts in the record.
The judgment and sentence are reformed so as to read that appellant was adjudged guilty of forgery, and the sentence so as to order appellant’s confinement in the penitentiary for a term of not less than two' years nor more than seven years, credited with two months in jail. ■'
As reformed, the judgment is affirmed.